           Case 1:19-vv-00207-UNJ Document 59 Filed 05/13/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0207V
                                          UNPUBLISHED


    DOMINIC SETARO, JR.,                                        Chief Special Master Corcoran

                         Petitioner,                            Filed: April 12, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Decision Awarding Damages; Pain
    HUMAN SERVICES,                                             and Suffering; Influenza (Flu)
                                                                Vaccine; Guillain-Barre Syndrome
                         Respondent.                            (GBS)


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On February 5, 2019, Dominic Setaro filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain Barré Syndrome (GBS)
as a result of an influenza (“flu”) vaccine administered on October 3, 2016. Petition at 1,
5. The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On March 30, 2020, I issued a ruling finding Petitioner entitled to compensation.
ECF 31. A damages order was issued that same day. ECF 32. The parties were unable
to reach a resolution on the appropriate amount of damages, specifically, the amount to
be awarded for Petitioner’s pain and suffering. ECF 37. After giving the parties an
opportunity to file written briefs on the issue, I scheduled this matter for an expedited
hearing, which was held on February 26, 2021.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00207-UNJ Document 59 Filed 05/13/21 Page 2 of 2




        On March 16, 2021, I issued a damages ruling, awarding Petitioner $160,000.00
for his actual (or past) pain and suffering and $6,650.00 for future pain and suffering. ECF
51. That ruling is incorporated herein as if fully set forth. In the ruling, I ordered the parties
to file a joint status report converting the award of future pain and suffering to its net
present value 3 and to report on all other outstanding items of damages that remain
unresolved, if any. Id. On April 6, 2021, the parties filed a joint status report in which they
agreed that the net present value of the award for Petitioner’s future pain and suffering is
$6,260.26. ECF 55. They also reported that there are no remaining unresolved issues
regarding damages. Id.

      Therefore, I award Petitioner a lump sum payment of $166,260.26 in the form
of a check payable to Petitioner. This represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  I ordered the parties to calculate net present value by using my calculation in Dillenbeck v. Sec’y of
Health & Human Servs., No. 17-428V, 2019 WL 4072069 at *15 (Fed. Cl. Spec. Mstr. July 29, 2019) aff’d
in rel. part, 147 Fed. Cl. 131 (2020). See also ECF 51 at 7.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
